DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2013/0342731 A1.
Regarding claim 1, Lee discloses an imaging apparatus (Fig. 1: 100) comprising:
an image sensor (121) configured to capture a subject to generate image data (¶ 0080-0081);
an audio input device (122) configured to input audio to generate an audio signal indicating audio to be collected during image capturing with the image sensor (¶ 0082; see also fig. 3);
a setting interface (130) configured to set the imaging apparatus to an auto mode being an operation mode operable to automatically change a directivity of the audio input device in response to an instruction of a user (¶ 0146-0147, 0154-0155); and
a controller configured to control a sound collection area for collecting sound from the subject in the audio signal, wherein with the auto mode being set by the setting interface (¶ 0146-0147, 0154-0155), the controller is configured to control the sound collection area to cover the subject by changing the directivity of the audio input device in linkage with an image shooting state of the imaging apparatus (Note that Lee discloses changing the directivity of the sound collection based on a detected face in the captured image (¶ 0169).  Lee also teaches changing the sound capture range based on whether the selected mode is a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149) and also teaches changing the sound capture range if the rear camera is selected to capture images (¶ 0150)).

Regarding claim 2, Lee discloses a face detector configured to detect a face region of the subject in the image data (¶ 0114, 0116), wherein with the auto mode being set by the setting interface (¶ 0146), the controller is configured to:
determine a subject to be a sound collection target for the audio signal, based on the face region detected by the face detector (¶ 0146-0147, 0169; see also fig. 17); and
control the sound collection area to cover the subject determined as the sound collection target therein (¶ 0146-0147, 0169; see also fig. 17).

Regarding claim 3, Lee discloses that with the auto mode being set by the setting interface, the controller is configured to control the sound collection area to change the directivity of the audio input device in linkage with the image shooting state of whether for the imaging apparatus to shoot image in vertical orientation or horizontal orientation (Lee teaches changing the sound capture range based on whether the selected mode is a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149)).

Regarding claim 4, Lee discloses that with the auto mode being set by the setting interface, the controller is configured to control the sound collection area to change the directivity of the audio input device in linkage with the image shooting state of whether for a photographer to take a selfie (Lee teaches changing the sound capture range based on whether the selected mode is a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149)).

Regarding claim 6, Lee discloses that the setting interface is configured to set the imaging apparatus to at least one of a plurality of operation modes (a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149) as well as having the device using either the front or the rear camera (¶ 0150)), in addition to the auto mode, according to an instruction of the user, the plurality of operation modes each having different directivity of the audio input device from each other (¶ 0145 and 0149-0150.  See also figs. 8-12E).

Regarding claim 7, Lee discloses a display (151) configured to display an image of the subject (¶ 0080, ¶ 0091); and
an input interface configured to input a user operation for setting the subject displayed on the display into the sound collection area for collecting sound from the subject (¶ 0143, 0176, 0178, 0182),
wherein in response to input of the user operation for setting the sound collection area, the controller is configured to control the sound collection area to cover the subject by changing the directivity of the audio input device based on the user operation (¶ 0143, 0176, 0178, 0182, 0184-0185, 0187 and 0190).

Regarding claim 8, Lee discloses an imaging apparatus (Fig. 1: 100) comprising:
an image sensor (121) configured to capture a subject to generate image data (¶ 0080-0081);
an audio input device (122) configured to input audio to generate an audio signal indicating audio to be collected during image capturing with the image sensor (¶ 0082; see also fig. 3);
a display (151) configured to display an image of the subject (¶ 0080, ¶ 0091);
an input interface (¶ 0090-00910 configured to input a user operation for setting a subject displayed on the display into a sound collection area for collecting sound from the subject (¶ 0143, 0176, 0178, 0182); and
a controller configured to control the sound collection area in the audio signal (¶ 0143, 0176, 0178, 0182, 0184-0185, 0187 and 0190), wherein in response to input of a user operation for setting the sound collection area, the controller is configured to control the sound collection area to cover the subject by changing a directivity of the audio input device based on the user operation (¶ 0143, 0176, 0178, 0182, 0184-0185, 0187 and 0190).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee, US 2013/0342731 A1 in view of Sirpal, US 2013/0076964 A1.
Regarding claim 5, Lee fails to teach that the display is configured to allow a display screen to turn toward the subject, wherein the user operation is performed in a state where the display turns the display screen toward the subject.
However, Sirpal discloses an imaging apparatus (Figs. 1A and 1B) comprising: an image sensor (168) configured to capture a subject to generate image data (¶ 0227); a display (114) including a display screen for displaying an image of the subject (¶ 0168), wherein the display is configured to allow a display screen to turn toward the subject, wherein the user operation is performed in a state where the display turns the display screen toward the subject (Sirpal discloses that based on whether the device is in an open or closed state, the capture mode would change (¶ 0211-0213).  This is evidence of the concept of changing from a first operating mode to a different operating mode depending on whether the display is in a state were the display would be facing the user (See also figs. 1A-1B, 1H, 1I, 6F-6H and 14A-16B)).
Thus, after considering the teaching of Sirpal, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the display to allow a display screen to turn toward the subject, wherein the user operation is performed in a state where the display turns the display screen toward the subject.  The motivation to do so would have been to allow the party who is having their image taken to preview or see what image is being captured as suggested by Sirpal (¶ 0215).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/           Primary Examiner, Art Unit 2697
May 20, 2022